Citation Nr: 0429073	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
right great toe.

2.  Entitlement to service connection for arthritis of the 
right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from November 1965 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO granted the veteran's 
petition to reopen his previously denied claim for service 
connection for arthritis of his right great toe, and then 
denied the claim on the merits.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  In December 1976, the RO reopened the veteran's claim for 
service connection for arthritis of the right great toe and 
denied the claim on its merits.  Although notified of that 
decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.

3.  Some of the additional evidence received since that 
December 1976 decision, however, addresses the question of 
the possible nexus between the veteran's current arthritis 
and his military service and, thus, bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of this claim.

4.  The preponderance of the medical evidence of record 
indicates the veteran's current arthritis of his right great 
toe is not related to his military service, including to his 
left ankle injury in service and its treatment.


CONCLUSIONS OF LAW

1.  The RO's December 1976 decision denying the claim for 
service connection for arthritis of the great right toe is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2004).

2.  The evidence received since that December 1976 decision 
is new and material and, therefore, sufficient to reopen the 
claim for service connection for arthritis of the right great 
toe.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).

3.  Arthritis of the right great toe was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.307, 3.309 (2000 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's April 2001 petition to reopen.  
The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  The first thing the RO did after 
receiving the veteran's April 2001 petition to reopen his 
claim was to send its February 2002 VCAA letter.  The RO did 
not take any adjudicative action until April 2002, when it 
issued its rating decision reopening the claim for service 
connection for arthritis of the right great toe and denying 
the claim on the merits.  Thus, in compliance with Pelegrini, 
the RO provided the VCAA notification to the veteran prior to 
its initial adjudicative action on his claim.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that a statement of 
the case (SOC) or supplemental SOC (SSOC) can satisfy it as 
long as the document meets the four content requirements 
listed above.  Id. at 3.  Id. at 3.

These requirements were met in this case.  The RO's February 
2002 letter informed the veteran of the VCAA and explained 
its meaning and application to his case.  Specifically, the 
RO explained what the evidence would have to show in order to 
establish entitlement to service connection, which was the 
appropriate standard in light of the RO's ultimate decision 
to reopen the claim.  The RO also listed the types of 
information or evidence still needed from the veteran, and 
explained what he could do to help with his claim.  This 
included asking the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you," and to "send us the evidence we need as soon as 
possible."  The letter also explained the respective 
responsibilities of the RO and the veteran in obtaining this 
information.  The RO also included the text of 38 C.F.R. 
§ 3.159 (2003) in its April 2003 statement of the case (SOC).  
Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, the RO complied with the VCAA notice 
content requirements, as it provided the information 
specified by Charles and Quartuccio and indicated to the 
veteran that he should provide any information or evidence in 
his possession pertaining to his claim.

In addition, the veteran's service medical records (SMRs) are 
on file, and his private and VA treatment records have been 
obtained and associated with the claims file, as well.  
Further, the RO ordered a January 2002 VA orthopedic 
examination and, when the examination report did not answer 
the dispositive question of the relationship between the 
veteran's right great toe arthritis and his military service, 
the RO requested and obtained an August 2002 VA opinion 
answering this determinative question.  Moreover, there is no 
indication that any additional private or Federal records 
exist that should be requested, or that any pertinent 
evidence was not received.  The RO thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Factual Background

The veteran sprained his left ankle during service, in April 
1968, an injury that he says occurred when he jumped into a 
bunker during a mortar attack (see the RO Hearing Transcript, 
p. 3).  April 1968 treatment notes describe a severe sprain 
and hyperinverted left ankle, with a very tender left lateral 
malleolus.  The veteran was referred to an orthopedic clinic, 
which at that time set his ankle with a short leg walking 
cast and noted pain and swelling medially and laterally.  An 
examination showed no deformity and X-rays were negative.

An Orthopedic Clinic note from about one week later in April 
1968 contains a somewhat illegible notation, which appeared 
to the RO rating specialist who authored the April 2002 
rating decision to read, "cast toe (next word illegible) 
removed."  However, the Decision Review Officer (DRO) who 
authored the April 2003 SOC read the notation as, "cast tore 
up and removed" (April 2003 SOC, p. 13).  At the July 2003 
RO hearing, the veteran's representative stated as to this 
notation:  "[I]t looked like either cast was removed from a 
toe or the cast was torn and because it was torn it was 
removed.  So it's difficult to determine if it says 'toe'" 
(Hearing Transcript, pp. 4-5).  Following this sentence, the 
treatment note indicates there was still slight swelling and 
tenderness, and an ace bandage was applied, with the veteran 
to return in one week.

The remaining service medical records (SMRs) are silent as to 
any injury of the feet generally or the right toe 
specifically, and the subsequent November 1967 annual 
examination and the November 1968 separation examination both 
indicate the veteran's feet were normal.  The records also do 
not mention the ankle injury or any problems with his toes.  
There is a notation in the November 1968 separation 
examination indicating that shrapnel was removed from the 
veteran's right leg while he was in Vietnam in 1968.

Less than one year after his November 1968 discharge from the 
military, the veteran underwent an October 1969 VA 
examination.  The examination report stated that his "feet 
show some evidence of loss of arch but are asymptomatic and 
without evidence of peripheral circulatory deficit."

After the veteran filed a March 1975 claim for service 
connection for arthritis of his right big toe, he underwent a 
June 1975 VA examination.  An examination of the right leg, 
including an X-ray, showed hallux rigidus with moderate 
degenerative changes at the metatarsophalangeal joint of the 
great toe.  A December 1975 rating decision denied service 
connection for arthritis of the right great toe.

After receiving VA outpatient treatment for his great right 
toe arthritis, the veteran filed a February 1976 petition to 
reopen his claim.  A December 1976 rating decision reopened 
the claim for service connection for arthritis of the 
veteran's right great toe, but denied the claim on the 
merits, and the veteran did not appeal.  This denial was 
based on the fact that, although the veteran had arthritis of 
his right great toe, the SMRs were silent for any injury to 
or arthritis of the right great toe, and there was no 
evidence of any relationship between the right great toe 
arthritis and the veteran's military service.

VA outpatient treatment (VAOPT) records from April 1999 
through October 2002, including a May 1999 X-ray report, 
reflect that the veteran was diagnosed with hallux rigidus 
and osteoarthritis of the right great toe.

After the veteran filed his most recent April 2001 petition 
to reopen his claim, he underwent a January 2002 VA 
examination.  The examiner reviewed the claims file and, 
after relating the veteran's statements that he had injured 
his left ankle and right toe jumping into a bunker, noted 
there was no reference in the claims file to such a right 
great toe injury.  After examining the veteran's right foot, 
including an X-ray examination, the examiner diagnosed the 
veteran with hallux rigidus of the right foot and 
degenerative arthritis of the right great toe.

As the January 2002 VA examiner did not opine as to the 
etiology of the veteran's right great toe arthritis, the RO 
requested that another VA physician review the claims file 
and provide such an opinion.  In August 2002, another VA 
physician reviewed the claims file.  The physician quoted 
from the April 1968 SMR regarding a hyperinverted and 
severely strained left ankle and tender left lateral 
malleolus, the X-ray ruling out a fracture, the short leg 
walking cast, and the removal of the cast.  The examiner 
noted there was no mention of which extremity the cast was 
removed from, but stated:  "[H]owever, the previous note 
indicated a short leg walking cast for an impression of left 
ankle strain."  The examiner concluded:  "Based on the 
records, the veteran's right great toe arthritis is not 
related to the left ankle sprain [in April 1968] that the 
short leg walking cast was applied to and removed from the 
following week."

A private surgeon performed an operation on the veteran in 
May 2003, fusing the right first metatarsal phalangeal joint 
to treat the veteran's right hallux rigidus.  In a June 2003 
letter, Dr. "P." stated that the veteran was under his 
postoperative care.  He wrote:  "Mr. [redacted] relates a history 
of fracturing his right great toe sometime at the end of 
March or the beginning of April 1968 while serving in 
Vietnam.  His records indicate that he was seen on 4/18/68 
for follow up and cast removal.  Based on Mr. [redacted]'s history 
I feel that he sustained an intraarticular fracture of either 
the right hallux or 1st metatarsal head resulting in 
traumatic arthritis, which lead to the hallux limitus 
deformity right foot."

At the July 2003 RO hearing, the veteran stated that at the 
same time he sprained his left ankle jumping into a bunker, 
he fractured his great right toe (p. 3).  He also alleged 
that a cast was placed on his right great toe and 
subsequently removed 
(pp. 3-4).  


General Legal Principles and Analysis

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, the 
veteran filed his petition to reopen in April 2001- prior to 
this date - so the former definition of new and material 
evidence at 38 C.F.R. § 3.156(a) applies.  According to the 
old definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

After reopening his claim for service connection for 
arthritis of the right great toe in December 1976, the RO 
denied the claim on the merits.  The veteran was notified of 
this decision later that month, but did not appeal.  It thus 
became final and binding upon him based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103 (2004).  To reopen this claim, 
he must present evidence that is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 
20.1100, 20.1104, 20.1105 (2004).  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Although the RO found that 
the veteran had presented new and material evidence to reopen 
his claim, the Board also must make this threshold 
preliminary determination because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
merits of it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  For the reasons discussed 
below, the Board finds that the RO was correct to reopen the 
veteran's claim, because the evidence received since the 
December 1976 denial, especially the August 2002 VA 
physician's report and the June 2003 letter from Dr. P, is 
new and material, as both of these medical reports contain 
opinions as to the possible connection between his current 
arthritis of the right great toe and his military service, 
the key issue in this case.  See, e.g., Hickson v. West, 11 
Vet. App. 374, 378 (1998).

Now on to the merits of the claim.  Service connection may be 
granted for disability resulting from a disease contracted or 
an injury sustained while on active duty in the military, or 
for aggravation during service of a pre-existing condition 
beyond its natural progression.  See 38 U.S.C.A. §§ 1110, 
1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2003).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).



Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

In the present case, there is no evidence that the veteran's 
arthritis manifested within a year of service.  Indeed, at 
the October 1969 VA examination less than a year after 
discharge, the veteran's feet were examined and no mention 
was made of any arthritis or other disorder affecting his 
feet or toes, except for some loss of arch.  The first 
evidence of arthritis of the veteran's great right toe is the 
June 1975 VA examination diagnosis of this disorder.  Thus, 
there has been no showing of chronic disease in service or 
continuity of symptomatology during the immediately ensuing 
years after service.

Moreover, the preponderance of the medical evidence as to the 
etiology of the veteran's right great toe arthritis indicates 
that it is not related to his military service, including his 
left ankle injury and its treatment.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and that there must be plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, 12 Vet. 
App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Initially, the Board notes that the April 2002 rating 
specialist and the April 2003 DRO read the April 1968 
orthopedic consultation note differently, and that even 
the veteran's representative did not feel it was clear that 
the note referred to the veteran's toe.  The Board finds 
that, based on the context in which the note was made, and 
the Board's own analysis of the writing, the words written 
were, "cast tore up and removed," as the DRO concluded.  
This makes sense, in light of the fact that the cast was 
first mentioned in the SMRs in connection with the veteran's 
left ankle, and not his toe, and provides a reason for 
removing that cast, i.e., that it had become torn.  In 
contrast, the reading of the note as "cast toe ________ 
removed," does not make sense when read together with the 
other SMRs, regardless of what word is inserted in the blank 
space reflecting a word deemed illegible by the rating 
specialist.

In addition, the testimony of Dr. P suffers from several 
deficiencies that render it an insufficient basis on which to 
grant the veteran's claim for service connection.  First, Dr. 
P's conclusion was based on the veteran's own description of 
his medical history and not his actual medical records.  
Indeed, even Dr. P readily acknowledged as much, stating that 
his conclusion was "based on [the veteran's] history," and 
that history was admittedly one "related" to Dr. P by the 
veteran.  Although Dr. P cited the fact that the veteran's 
records indicated that he was seen for follow up and cast 
removal in April 1968, he did not address the fact that 
the cast was on the veteran's left foot, and that there was 
no indication that his right great toe was injured in this or 
any other SMR.  Moreover, Dr. P did not explain the 
underlying reasons and bases for his conclusion, but, rather, 
simply asserted the connection between the claimed in-service 
fracture and the arthritis.

In contrast, the August 2002 VA physician's opinion reflects 
a careful reading of the medical records contained in the 
claims file, including the recent January 2002 VA examination 
and the relevant portion of the SMRs, which the August 2002 
VA physician recounted in detail.  Moreover, the VA physician 
explained the underlying reasons and bases for his conclusion 
that there was no relationship between the veteran's 
arthritis and his military service, i.e., that the only cast 
mentioned in the SMRs was the one first mentioned in 
connection with the left ankle sprain and, therefore, it was 
the left extremity from which the cast was removed.  
Consequently, there was no medical evidence on which to base 
a finding of a nexus between the veteran's current right 
great toe arthritis and his military service.

Finally, although the veteran is competent to testify as to 
the nature of his injury and claim that he injured his right 
great toe as well as his left ankle in service, see Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995), he is not competent to 
testify as to a possible connection between his current right 
great toe arthritis and his claimed in-service toe injury, as 
the latter is a question of etiology requiring medical 
expertise.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Since, for these reasons, the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




ORDER

The petition to reopen the claim for service connection for 
arthritis of the right great toe is granted, but the claim is 
denied on the merits.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



